ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-185, recommending that as a matter of final discipline pursuant to Rule l:20-13(c), DOUGLAS R. ARNTSEN, formerly of NEW YORK, NEW YORK, who was admitted to the bar of this State in 2003, should be disbarred based on respondent’s guilty plea in the Supreme Court of New York to three counts of grand larceny (first degree), in violation of New York Penal Law § 155.40(2), and one count of scheme to defraud (first degree), in violation of New York Penal Law § 190.65(l)(b), conduct that in New Jersey violates RPC 1.15(a) (knowing misappropriation of funds), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And DOUGLAS R. ARNTSEN having failed to appear on the order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that DOUGLAS R. ARNTSEN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that DOUGLAS R. ARNTSEN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that DOUGLAS R. ARNTSEN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
*586ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.